UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08034 Franklin Real Estate Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin Real Estate Securities Fund ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Steven R. Hash Management For For 1.3 Elect Director John L. Atkins, III Management For For 1.4 Elect Director James P. Cain Management For For 1.5 Elect Director Maria C. Freire Management For For 1.6 Elect Director Richard H. Klein Management For For 1.7 Elect Director James H. Richardson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Increase Authorized Common Stock Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For AMERICAN HOMES 4 RENT Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:AMH Security ID:02665T306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Wayne Hughes Management For For 1.2 Elect Director David P. Singelyn Management For For 1.3 Elect Director John 'Jack' Corrigan Management For For 1.4 Elect Director Dann V. Angeloff Management For For 1.5 Elect Director Douglas N. Benham Management For For 1.6 Elect Director Tamara Hughes Gustavson Management For For 1.7 Elect Director Matthew J. Hart Management For For 1.8 Elect Director James H. Kropp Management For For 1.9 Elect Director Kenneth M. Woolley Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Considine Management For For 1.2 Elect Director Thomas L. Keltner Management For For 1.3 Elect Director J. Landis Martin Management For For 1.4 Elect Director Robert A. Miller Management For For 1.5 Elect Director Kathleen M. Nelson Management For For 1.6 Elect Director Michael A. Stein Management For Against 1.7 Elect Director Nina A. Tran Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glyn F. Aeppel Management For For 1b Elect Director Terry S. Brown Management For For 1c Elect Director Alan B. Buckelew Management For For 1d Elect Director Ronald L. Havner, Jr. Management For Against 1e Elect Director Richard J. Lieb Management For For 1f Elect Director Timothy J. Naughton Management For For 1g Elect Director Peter S. Rummell Management For For 1h Elect Director H. Jay Sarles Management For For 1i Elect Director Susan Swanezy Management For For 1j Elect Director W. Edward Walter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year BOSTON PROPERTIES, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Duncan Management For For 1.2 Elect Director Karen E. Dykstra Management For For 1.3 Elect Director Carol B. Einiger Management For For 1.4 Elect Director Jacob A. Frenkel Management For Against 1.5 Elect Director Joel I. Klein Management For For 1.6 Elect Director Douglas T. Linde Management For For 1.7 Elect Director Matthew J. Lustig Management For For 1.8 Elect Director Alan J. Patricof Management For For 1.9 Elect Director Owen D. Thomas Management For For 1.10 Elect Director Martin Turchin Management For For 1.11 Elect Director David A. Twardock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BRANDYWINE REALTY TRUST Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:BDN Security ID:105368203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol G. Carroll Management For For 1b Elect Director James C. Diggs Management For For 1c Elect Director Wyche Fowler Management For For 1d Elect Director H. Richard Haverstick, Jr. Management For For 1e Elect Director Michael J. Joyce Management For For 1f Elect Director Anthony A. Nichols, Sr. Management For For 1g Elect Director Charles P. Pizzi Management For For 1h Elect Director Gerard H. Sweeney Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For CAMDEN PROPERTY TRUST Meeting Date:MAY 12, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:CPT Security ID:133131102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Campo Management For For 1.2 Elect Director Heather J. Brunner Management For For 1.3 Elect Director Scott S. Ingraham Management For For 1.4 Elect Director Renu Khator Management For For 1.5 Elect Director William B. McGuire, Jr. Management For For 1.6 Elect Director D. Keith Oden Management For For 1.7 Elect Director William F. Paulsen Management For For 1.8 Elect Director Frances Aldrich Sevilla-Sacasa Management For For 1.9 Elect Director Steven A. Webster Management For For 1.10 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CARETRUST REIT, INC. Meeting Date:APR 26, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:CTRE Security ID:14174T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory K. Stapley Management For For 1.2 Elect Director Spencer G. Plumb Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For CBL & ASSOCIATES PROPERTIES, INC. Meeting Date:MAY 08, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:CBL Security ID:124830100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles B. Lebovitz Management For For 1.2 Elect Director Stephen D. Lebovitz Management For For 1.3 Elect Director Gary L. Bryenton Management For For 1.4 Elect Director A. Larry Chapman Management For For 1.5 Elect Director Matthew S. Dominski Management For For 1.6 Elect Director John D. Griffith Management For For 1.7 Elect Director Richard J. Lieb Management For For 1.8 Elect Director Gary J. Nay Management For For 1.9 Elect Director Kathleen M. Nelson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CORESITE REALTY CORPORATION Meeting Date:MAY 24, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:COR Security ID:21870Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Stuckey Management For For 1.2 Elect Director Paul E. Szurek Management For For 1.3 Elect Director James A. Attwood, Jr. Management For For 1.4 Elect Director Kelly C. Chambliss Management For For 1.5 Elect Director Michael R. Koehler Management For For 1.6 Elect Director J. David Thompson Management For For 1.7 Elect Director David A. Wilson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CUBESMART Meeting Date:MAY 31, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:CUBE Security ID:229663109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Diefenderfer, III Management For For 1.2 Elect Director Piero Bussani Management For For 1.3 Elect Director Christopher P. Marr Management For For 1.4 Elect Director Marianne M. Keler Management For For 1.5 Elect Director Deborah Ratner Salzberg Management For For 1.6 Elect Director John F. Remondi Management For For 1.7 Elect Director Jeffrey F. Rogatz Management For For 1.8 Elect Director John W. Fain Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Declaration of Trust to Provide Shareholders the Ability to Amend the Bylaws Management For For CYRUSONE INC. Meeting Date:APR 28, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:CONE Security ID:23283R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary J. Wojtaszek Management For For 1.2 Elect Director David H. Ferdman Management For For 1.3 Elect Director John W. Gamble, Jr. Management For For 1.4 Elect Director Michael A. Klayko Management For For 1.5 Elect Director T. Tod Nielsen Management For For 1.6 Elect Director Alex Shumate Management For For 1.7 Elect Director William E. Sullivan Management For Withhold 1.8 Elect Director Lynn A. Wentworth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For D.R. HORTON, INC. Meeting Date:JAN 19, 2017 Record Date:NOV 28, 2016 Meeting Type:ANNUAL Ticker:DHI Security ID:23331A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Donald R. Horton Management For For 1b Elect Director Barbara K. Allen Management For For 1c Elect Director Brad S. Anderson Management For For 1d Elect Director Michael R. Buchanan Management For For 1e Elect Director Michael W. Hewatt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DIGITAL REALTY TRUST, INC. Meeting Date:MAY 08, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dennis E. Singleton Management For For 1b Elect Director Laurence A. Chapman Management For For 1c Elect Director Kathleen Earley Management For For 1d Elect Director Kevin J. Kennedy Management For For 1e Elect Director William G. LaPerch Management For For 1f Elect Director Afshin Mohebbi Management For For 1g Elect Director Mark R. Patterson Management For For 1h Elect Director A. William Stein Management For For 1i Elect Director Robert H. Zerbst Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DUKE REALTY CORPORATION Meeting Date:APR 26, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:DRE Security ID:264411505 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William Cavanaugh, III Management For For 1b Elect Director Alan H. Cohen Management For For 1c Elect Director James B. Connor Management For For 1d Elect Director Ngaire E. Cuneo Management For For 1e Elect Director Charles R. Eitel Management For For 1f Elect Director Melanie R. Sabelhaus Management For For 1g Elect Director Peter M. Scott, III Management For For 1h Elect Director Jack R. Shaw Management For For 1i Elect Director Michael E. Szymanczyk Management For For 1j Elect Director Lynn C. Thurber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For EDUCATION REALTY TRUST, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:EDR Security ID:28140H203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director William J. Cahill, III Management For For 1.3 Elect Director Randall L. Churchey Management For For 1.4 Elect Director Kimberly K. Schaefer Management For For 1.5 Elect Director Howard A. Silver Management For For 1.6 Elect Director John T. Thomas Management For For 1.7 Elect Director Thomas Trubiana Management For For 1.8 Elect Director Wendell W. Weakley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 02, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Heneghan Management For For 1.4 Elect Director Tao Huang Management For For 1.5 Elect Director Marguerite Nader Management For For 1.6 Elect Director Sheli Rosenberg Management For For 1.7 Elect Director Howard Walker Management For For 1.8 Elect Director Matthew Williams Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year EQUITY RESIDENTIAL Meeting Date:JUN 15, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:EQR Security ID:29476L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alexander Management For For 1.2 Elect Director Charles L. Atwood Management For For 1.3 Elect Director Linda Walker Bynoe Management For For 1.4 Elect Director Connie K. Duckworth Management For For 1.5 Elect Director Mary Kay Haben Management For For 1.6 Elect Director Bradley A. Keywell Management For For 1.7 Elect Director John E. Neal Management For For 1.8 Elect Director David J. Neithercut Management For For 1.9 Elect Director Mark S. Shapiro Management For For 1.10 Elect Director Gerald A. Spector Management For For 1.11 Elect Director Stephen E. Sterrett Management For For 1.12 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Shareholders the Right to Amend Bylaws Shareholder Against For ESSEX PROPERTY TRUST, INC. Meeting Date:MAY 16, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith R. Guericke Management For For 1.2 Elect Director Irving F. Lyons, III Management For Withhold 1.3 Elect Director George M. Marcus Management For For 1.4 Elect Director Gary P. Martin Management For Withhold 1.5 Elect Director Issie N. Rabinovitch Management For For 1.6 Elect Director Thomas E. Robinson Management For For 1.7 Elect Director Michael J. Schall Management For For 1.8 Elect Director Byron A. Scordelis Management For For 1.9 Elect Director Janice L. Sears Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FEDERAL REALTY INVESTMENT TRUST Meeting Date:MAY 03, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:FRT Security ID:313747206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director David W. Faeder Management For For 1.3 Elect Director Elizabeth I. Holland Management For For 1.4 Elect Director Gail P. Steinel Management For For 1.5 Elect Director Warren M. Thompson Management For For 1.6 Elect Director Joseph S. Vassalluzzo Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FIRST INDUSTRIAL REALTY TRUST, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:FR Security ID:32054K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter E. Baccile Management For For 1.2 Elect Director Matthew S. Dominski Management For For 1.3 Elect Director Bruce W. Duncan Management For For 1.4 Elect Director H. Patrick Hackett, Jr. Management For For 1.5 Elect Director John Rau Management For For 1.6 Elect Director L. Peter Sharpe Management For For 1.7 Elect Director W. Ed Tyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Increase Authorized Common Stock Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GGP INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:GGP Security ID:36174X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard B. Clark Management For Against 1b Elect Director Mary Lou Fiala Management For For 1c Elect Director J. Bruce Flatt Management For For 1d Elect Director Janice R. Fukakusa Management For For 1e Elect Director John K. Haley Management For For 1f Elect Director Daniel B. Hurwitz Management For For 1g Elect Director Brian W. Kingston Management For For 1h Elect Director Christina M. Lofgren Management For For 1i Elect Director Sandeep Mathrani Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Directors May Be Removed With or Without Cause Management For For 6 Adopt Proxy Access Right Shareholder Against For HCP, INC. Meeting Date:APR 27, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian G. Cartwright Management For For 1b Elect Director Christine N. Garvey Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director Thomas M. Herzog Management For For 1e Elect Director James P. Hoffmann Management For For 1f Elect Director Michael D. McKee Management For For 1g Elect Director Peter L. Rhein Management For For 1h Elect Director Joseph P. Sullivan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HIGHWOODS PROPERTIES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:HIW Security ID:431284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Anderson Management For For 1.2 Elect Director Gene H. Anderson Management For For 1.3 Elect Director Carlos E. Evans Management For For 1.4 Elect Director Edward J. Fritsch Management For For 1.5 Elect Director David J. Hartzell Management For For 1.6 Elect Director Sherry A. Kellett Management For For 1.7 Elect Director O. Temple Sloan, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HILTON WORLDWIDE HOLDINGS INC. Meeting Date:OCT 04, 2016 Record Date:AUG 26, 2016 Meeting Type:SPECIAL Ticker:HLT Security ID:43300A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Adjourn Meeting Management For For HILTON WORLDWIDE HOLDINGS INC. Meeting Date:MAY 24, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:HLT Security ID:43300A203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Nassetta Management For For 1.2 Elect Director Jonathan D. Gray Management For For 1.3 Elect Director Charlene T. Begley Management For For 1.4 Elect Director Jon M. Huntsman, Jr. Management For Withhold 1.5 Elect Director Judith A. McHale Management For For 1.6 Elect Director John G. Schreiber Management For For 1.7 Elect Director Elizabeth A. Smith Management For For 1.8 Elect Director Douglas M. Steenland Management For For 1.9 Elect Director William J. Stein Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Sandeep L. Mathrani Management For For 1.4 Elect Director Ann McLaughlin Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director James F. Risoleo Management For For 1.9 Elect Director Gordon H. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year KILROY REALTY CORPORATION Meeting Date:MAY 23, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Kilroy Management For For 1b Elect Director Edward Brennan Management For For 1c Elect Director Jolie Hunt Management For For 1d Elect Director Scott Ingraham Management For For 1e Elect Director Gary Stevenson Management For For 1f Elect Director Peter Stoneberg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Deloitte & Touche LLP as Auditors Management For For KIMCO REALTY CORPORATION Meeting Date:APR 25, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:KIM Security ID:49446R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Cooper Management For For 1b Elect Director Philip E. Coviello Management For For 1c Elect Director Richard G. Dooley Management For Against 1d Elect Director Conor C. Flynn Management For For 1e Elect Director Joe Grills Management For For 1f Elect Director Frank Lourenso Management For For 1g Elect Director Colombe M. Nicholas Management For For 1h Elect Director Mary Hogan Preusse Management For For 1i Elect Director Richard B. Saltzman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MACK-CALI REALTY CORPORATION Meeting Date:JUN 09, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:CLI Security ID:554489104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William L. Mack Management For For 1.2 Elect Director Alan S. Bernikow Management For For 1.3 Elect Director Irvin D. Reid Management For For 1.4 Elect Director Kenneth M. Duberstein Management For For 1.5 Elect Director David S. Mack Management For For 1.6 Elect Director Vincent Tese Management For Withhold 1.7 Elect Director Nathan Gantcher Management For For 1.8 Elect Director Alan G. Philibosian Management For For 1.9 Elect Director Rebecca Robertson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MID-AMERICA APARTMENT COMMUNITIES, INC. Meeting Date:NOV 10, 2016 Record Date:SEP 26, 2016 Meeting Type:SPECIAL Ticker:MAA Security ID:59522J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For MID-AMERICA APARTMENT COMMUNITIES, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:MAA Security ID:59522J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director H. Eric Bolton, Jr. Management For For 1b Elect Director Russell R. French Management For For 1c Elect Director Alan B. Graf, Jr. Management For For 1d Elect Director Toni Jennings Management For For 1e Elect Director James K. Lowder Management For For 1f Elect Director Thomas H. Lowder Management For For 1g Elect Director Monica McGurk Management For For 1h Elect Director Claude B. Nielsen Management For For 1i Elect Director Philip W. Norwood Management For For 1j Elect Director W. Reid Sanders Management For For 1k Elect Director Gary Shorb Management For For 1l Elect Director David P. Stockert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For NATIONAL RETAIL PROPERTIES, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:NNN Security ID:637417106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela K. M. Beall Management For For 1.2 Elect Director Steven D. Cosler Management For For 1.3 Elect Director Don DeFosset Management For For 1.4 Elect Director David M. Fick Management For For 1.5 Elect Director Edward J. Fritsch Management For For 1.6 Elect Director Kevin B. Habicht Management For Withhold 1.7 Elect Director Robert C. Legler Management For For 1.8 Elect Director Sam L. Susser Management For For 1.9 Elect Director Julian E. Whitehurst Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For PHYSICIANS REALTY TRUST Meeting Date:MAY 03, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:DOC Security ID:71943U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Thomas Management For For 1.2 Elect Director Tommy G. Thompson Management For For 1.3 Elect Director Stanton D. Anderson Management For For 1.4 Elect Director Mark A. Baumgartner Management For For 1.5 Elect Director Albert C. Black, Jr. Management For For 1.6 Elect Director William A. Ebinger Management For For 1.7 Elect Director Richard A. Weiss Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For POST PROPERTIES, INC. Meeting Date:NOV 10, 2016 Record Date:SEP 26, 2016 Meeting Type:SPECIAL Ticker:PPS Security ID:737464107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PROLOGIS, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For For 1c Elect Director Lydia H. Kennard Management For For 1d Elect Director J. Michael Losh Management For For 1e Elect Director Irving F. Lyons, III Management For For 1f Elect Director David P. O'Connor Management For For 1g Elect Director Olivier Piani Management For For 1h Elect Director Jeffrey L. Skelton Management For For 1i Elect Director Carl B. Webb Management For For 1j Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For PUBLIC STORAGE Meeting Date:APR 26, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:PSA Security ID:74460D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Tamara Hughes Gustavson Management For For 1.3 Elect Director Uri P. Harkham Management For For 1.4 Elect Director Leslie S. Heisz Management For For 1.5 Elect Director B. Wayne Hughes, Jr. Management For For 1.6 Elect Director Avedick B. Poladian Management For For 1.7 Elect Director Gary E. Pruitt Management For For 1.8 Elect Director Ronald P. Spogli Management For For 1.9 Elect Director Daniel C. Staton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For REALTY INCOME CORPORATION Meeting Date:MAY 16, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:O Security ID:756109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen R. Allen Management For For 1b Elect Director John P. Case Management For For 1c Elect Director A. Larry Chapman Management For For 1d Elect Director Priya Cherian Huskins Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Gregory T. McLaughlin Management For For 1g Elect Director Ronald L. Merriman Management For For 1h Elect Director Stephen E. Sterrett Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year REGENCY CENTERS CORPORATION Meeting Date:FEB 24, 2017 Record Date:JAN 23, 2017 Meeting Type:SPECIAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Increase Authorized Common Stock Management For For 3 Approve Increase in Size of Board Management For For 4 Adjourn Meeting Management For For REGENCY CENTERS CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Martin E. Stein, Jr. Management For For 1b Elect Director Joseph Azrack Management For For 1c Elect Director Raymond L. Bank Management For For 1d Elect Director Bryce Blair Management For For 1e Elect Director C. Ronald Blankenship Management For For 1f Elect Director Mary Lou Fiala Management For For 1g Elect Director Chaim Katzman Management For For 1h Elect Director Peter Linneman Management For For 1i Elect Director David P. O'Connor Management For For 1j Elect Director John C. Schweitzer Management For For 1k Elect Director Thomas G. Wattles Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For RETAIL PROPERTIES OF AMERICA, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:RPAI Security ID:76131V202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bonnie S. Biumi Management For For 1.2 Elect Director Frank A. Catalano, Jr. Management For For 1.3 Elect Director Paul R. Gauvreau Management For For 1.4 Elect Director Robert G. Gifford Management For For 1.5 Elect Director Gerald M. Gorski Management For For 1.6 Elect Director Steven P. Grimes Management For For 1.7 Elect Director Richard P. Imperiale Management For For 1.8 Elect Director Peter L. Lynch Management For For 1.9 Elect Director Thomas J. Sargeant Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Bylaws Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For REXFORD INDUSTRIAL REALTY, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:REXR Security ID:76169C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard S. Ziman Management For Withhold 1.2 Elect Director Howard Schwimmer Management For For 1.3 Elect Director Michael S. Frankel Management For For 1.4 Elect Director Robert L. Antin Management For For 1.5 Elect Director Steven C. Good Management For For 1.6 Elect Director Tyler H. Rose Management For Withhold 1.7 Elect Director Peter E. Schwab Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Majority Voting for Uncontested Election of Directors Management For For SIMON PROPERTY GROUP, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:SPG Security ID:828806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glyn F. Aeppel Management For For 1b Elect Director Larry C. Glasscock Management For For 1c Elect Director Karen N. Horn Management For For 1d Elect Director Allan Hubbard Management For For 1e Elect Director Reuben S. Leibowitz Management For For 1f Elect Director Gary M. Rodkin Management For For 1g Elect Director Daniel C. Smith Management For For 1h Elect Director J. Albert Smith, Jr. Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For SL GREEN REALTY CORP. Meeting Date:JUN 01, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:SLG Security ID:78440X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Betsy Atkins Management For For 1b Elect Director Marc Holliday Management For For 1c Elect Director John S. Levy Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Declassify the Board of Directors Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Report on Pay Disparity Shareholder Against Against SPIRIT REALTY CAPITAL, INC. Meeting Date:JUN 28, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SRC Security ID:84860W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jackson Hsieh Management For For 1.2 Elect Director Kevin M. Charlton Management For For 1.3 Elect Director Todd A. Dunn Management For For 1.4 Elect Director Richard I. Gilchrist Management For For 1.5 Elect Director Diane M. Morefield Management For For 1.6 Elect Director Sheli Z. Rosenberg Management For For 1.7 Elect Director Thomas D. Senkbeil Management For For 1.8 Elect Director Nicholas P. Shepherd Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUMMIT HOTEL PROPERTIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:INN Security ID:866082100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. Hansen Management For For 1.2 Elect Director Bjorn R. L. Hanson Management For For 1.3 Elect Director Jeffrey W. Jones Management For For 1.4 Elect Director Kenneth J. Kay Management For For 1.5 Elect Director Thomas W. Storey Management For For 2 Ratify Ernst & Young, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Charter to Remove Antitakeover Provisions to Opt Out of Maryland's Unsolicited Takeover Act Management For For SUNSTONE HOTEL INVESTORS, INC. Meeting Date:APR 28, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director W. Blake Baird Management For Withhold 1.3 Elect Director Andrew Batinovich Management For For 1.4 Elect Director Z. Jamie Behar Management For For 1.5 Elect Director Thomas A. Lewis, Jr. Management For For 1.6 Elect Director Murray J. McCabe Management For For 1.7 Elect Director Douglas M. Pasquale Management For For 1.8 Elect Director Keith P. Russell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE MACERICH COMPANY Meeting Date:JUN 01, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John H. Alschuler Management For For 1b Elect Director Arthur M. Coppola Management For For 1c Elect Director Edward C. Coppola Management For For 1d Elect Director Steven R. Hash Management For For 1e Elect Director Fred S. Hubbell Management For For 1f Elect Director Diana M. Laing Management For For 1g Elect Director Mason G. Ross Management For For 1h Elect Director Steven L. Soboroff Management For For 1i Elect Director Andrea M. Stephen Management For For 1j Elect Director John M. Sullivan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year VENTAS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melody C. Barnes Management For For 1b Elect Director Debra A. Cafaro Management For For 1c Elect Director Jay M. Gellert Management For For 1d Elect Director Richard I. Gilchrist Management For For 1e Elect Director Matthew J. Lustig Management For For 1f Elect Director Roxanne M. Martino Management For For 1g Elect Director Walter C. Rakowich Management For For 1h Elect Director Robert D. Reed Management For For 1i Elect Director Glenn J. Rufrano Management For For 1j Elect Director James D. Shelton Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year VEREIT, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:VER Security ID:92339V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glenn J. Rufrano Management For For 1b Elect Director Hugh R. Frater Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director Mary Hogan Preusse Management For For 1e Elect Director Richard J. Lieb Management For For 1f Elect Director Mark S. Ordan Management For For 1g Elect Director Eugene A. Pinover Management For For 1h Elect Director Julie G. Richardson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VORNADO REALTY TRUST Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:VNO Security ID:929042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael Lynne Management For For 1.2 Elect Director David M. Mandelbaum Management For Withhold 1.3 Elect Director Mandakini Puri Management For For 1.4 Elect Director Daniel R. Tisch Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WASHINGTON REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 01, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:WRE Security ID:939653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2 Amend Bylaws Management For For 3.1 Elect Director Benjamin S. Butcher Management For For 3.2 Elect Director Edward S. Civera Management For For 3.3 Elect Director Ellen M. Goitia Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify Ernst & Young LLP as Auditors Management For For WEINGARTEN REALTY INVESTORS Meeting Date:APR 24, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Standford Alexander Management For For 1.3 Elect Director Shelagmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Stephen A. Lasher Management For For 1.6 Elect Director Thomas L. Ryan Management For Withhold 1.7 Elect Director Douglas W. Schnitzer Management For For 1.8 Elect Director C. Park Shaper Management For For 1.9 Elect Director Marc J. Shapiro Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WELLTOWER INC. Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:HCN Security ID:95040Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kenneth J. Bacon Management For For 1b Elect Director Thomas J. DeRosa Management For For 1c Elect Director Jeffrey H. Donahue Management For For 1d Elect Director Fred S. Klipsch Management For For 1e Elect Director Geoffrey G. Meyers Management For For 1f Elect Director Timothy J. Naughton Management For Against 1g Elect Director Sharon M. Oster Management For For 1h Elect Director Judith C. Pelham Management For For 1i Elect Director Sergio D. Rivera Management For For 1j Elect Director R. Scott Trumbull Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Real Estate Securities Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
